Stephens, P. J.
1. Where one maliciously and -wrongfully, and with the intent to injure another person’s business, prevents others from dealing with Mm and his business is thereby injured, the person thus injured has a cause of action against the person thus causing the injury, for the loss and damage sustained. Brown & Allen v. Jacobs Pharmacy Co., 115 Ga. 429 (41 S. E. 553, 57 L. R. A. 547, 90 Am. St. R. 126); 15 R. C. L. 76. Where an oil company which, under a contract with a person engaged in the retail sale and distribution of gasoline, motor oil, and similar products, has been furnishing its products to the retail distributor, ceases furnishing' its products to him and refuses longer to do business with him on the avowed ground that the dealer has breached the contract by selling and offering for sale the products a.t retail prices below that fixed by the oil company, but where the dealer lias not breached the contract, but where the oil company has breached the contract with the dealer in failing to continue to supply the dealer with the oil company’s products under the terms of the contract, the act of the oil company afterwards, in maliciously and with the intent to injure the dealer’s business by putting the dealer on the “black list” and thereby causing and inducing others engaged in supplying similar products to retail dealers not to deal with the dealer and not to sell to him their products, and thereby ruining the dealer’s business, constitutes a malicious, wrongful, and unjustifiable injury to the dealer’s business, and the dealer has a right of action in tort against the oil company for the damages sustained.
*867Decided December 1, 1937.
Rehearing denied December 15, 1937.
2. The petition, in a suit by the dealer against the oil company, set out a cause of action, and the court did not err in overruling the general demurrer thereto. Judgment affirmed.

Sutton and Felton, JJ., coneur.

Shelton & Pha/rr, for plaintiff in error.
W. L. Nix, contra.